Name: Commission Regulation (EC) No 663/2004 of 7 April 2004 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey
 Type: Regulation
 Subject Matter: marketing;  animal product;  production
 Date Published: nan

 Avis juridique important|32004R0663Commission Regulation (EC) No 663/2004 of 7 April 2004 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey Official Journal L 104 , 08/04/2004 P. 0105 - 0105Commission Regulation (EC) No 663/2004of 7 April 2004amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honeyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honey(1), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 2300/97(2) lays down provisions for the implementation of the national annual programmes provided for in Regulation (EC) No 1221/97. Article 2(1) of Regulation (EC) No 2300/97 provides that the Member States are to notify their programmes to the Commission by 15 April each year.(2) EU membership should enable the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to benefit from the national programmes provided for in Regulation (EC) No 1221/97. With a view to being able to examine the programmes in the same way for all Member States, the date for notifying programmes should be postponed, for 2004, to 15 May 2004.(3) Regulation (EC) No 2300/97 should be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Article 2(1) of Regulation (EC) No 2300/97, is hereby replaced by the following:"1. Member States shall notify their programmes to the Commission before 15 April of each year. Nevertheless, for 2004, Member States shall notify their programmes by 15 May at the latest."Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply to the annual programmes for the 2004/2005 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 1.7.1997, p. 1. Regulation amended by Regulation (EC) No 2070/98 (OJ L 265, 30.9.1998, p. 1).(2) OJ L 319, 21.11.1997, p. 4. Regulation last amended by Regulation (EC) No 1387/2003 (OJ L 196, 2.8.2003, p. 22).